EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with John Russell on 7/27/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method, comprising, via a controller with instructions stored in non-transitory memory:
sending a request to route a fuel delivery vehicle to a motor vehicle having a fuel system and an evaporative emissions system removably coupled together;
receiving an indication the fuel delivery vehicle has arrived and in response automatically unlocking a fuel door on the motor vehicle provided predetermined conditions of the fuel system and evaporative emissions system are met; and
delivering fuel to the fuel system until filled to a predetermined level, the predetermined level a function of a prediction of operating conditions of the evaporative emissions system and further based on one or more of a fuel level sensor positioned in a fuel tank of the fuel system and a pressure sensor positioned in a conduit between the fuel system and the evaporative emissions system.

2.	(Currently Amended) The method of claim 1, wherein the predetermined level is determined to prevent excessive fuel vapor emissions from exiting the fuel system or the the fuel level sensor 

3.	(Currently Amended) The method of claim 1, wherein the prediction of operating conditions is further related to fuel pressure in the fuel system, wherein the fuel pressure is determined by the pressure sensor 

4.	(Previously presented) The method of claim 1, wherein the prediction of operating conditions is related to a loading state of a fuel vapor storage canister positioned within the evaporative emissions system.

5.	(Previously presented) The method of claim 4, further comprising depressurizing a fuel tank before unlocking the fuel door,
wherein the fuel tank depressurization comprises coupling the fuel tank to the evaporative emissions system and coupling the evaporative emissions system to atmosphere.

6.	(Cancelled)

7.	(Previously presented) The method of claim 1, further comprising:
isolating the fuel system from the evaporative emissions system and from atmosphere after the fuel system has been filled to the predetermined level; and


8-9.	(Cancelled)

10.	(Previously presented) A method, comprising, via a controller with instructions stored in non-transitory memory:
sending a request to route a fuel delivery vehicle to a motor vehicle having a fuel system and an evaporative emissions system coupled or removably coupled together, the request including an estimated time to commence filling the fuel system based on a prediction of operating conditions of the evaporative emissions system;
	receiving an indication the fuel delivery vehicle has arrived and in response automatically unlocking a fuel door on the motor vehicle; and
	delivering fuel to the fuel system until filled to a predetermined level, the predetermined level a function of the prediction of operating conditions of the evaporative emissions system and further based on one or more of a fuel level sensor positioned in a fuel tank of the fuel system and a pressure sensor positioned in a conduit between the fuel system and the evaporative emissions system.



12.	(Previously presented) The method of claim 11, further comprising receiving a prediction of weather conditions and wherein the prediction of operating conditions of the evaporative emissions system is based at least in part on the prediction of weather conditions.

13.	(Previously presented) The method of claim 11, further comprising actively raising an end of the motor vehicle closest to the fuel system to cool and reduce pressure in the fuel system.

14.	(Previously presented) The method of claim 13, wherein the prediction of operating conditions of the evaporative emissions system is based in part on a prediction of the cooling of the fuel system caused by the raising of the end of the motor vehicle; and
wherein the predetermined level is increased as temperature and pressure in the fuel system is reduced.

15.	(Previously presented) The method of claim 10, wherein the sending of the request is based in part on a key-off event of the motor vehicle, and wherein the controller is communicatively coupled to the internet.



17.	(Previously presented) A system for a motor vehicle, comprising:
a fuel system, including a fuel tank that supplies fuel to a combustion engine;
an evaporative emissions control system, coupled to the fuel system, the evaporative emissions control system including a fuel vapor storage canister for capturing and storing fuel tank vapors;
a fuel level sensor, positioned in the fuel tank;
one or more temperature sensors positioned within the fuel vapor storage canister;
a fuel filler system coupled to the fuel system, the fuel filler system including a refueling lock;
a first pressure sensor, positioned in a conduit between the fuel tank and the fuel vapor storage canister, the conduit coupling the fuel tank to the fuel vapor storage canister;
a controller storing instructions in non-transitory memory that, when executed, cause the controller to:
indicate a fuel fill level in the fuel tank;
indicate a loading state of the fuel vapor storage canister, the loading state of the fuel vapor storage canister based at least in part on temperature changes in the fuel vapor storage canister;

send the calculated predetermined fuel fill level to a software application where the calculated predetermined fuel fill level can be viewed by a vehicle operator;
wherein the controller is communicatively coupled to the internet.

18.	(Previously presented) The system of claim 17, further comprising:
a fuel tank isolation valve, positioned between the first pressure sensor and the fuel vapor storage canister;
wherein the controller further stores instructions in non-transitory memory that, when executed, cause the controller to:
indicate pressure in the fuel tank;
retrieve present and future weather forecast data from the internet; and
calculate time windows for when the pressure in the fuel tank is predicted to be positive with respect to atmospheric pressure, negative with respect to atmospheric pressure, or at atmospheric pressure; 
wherein the calculated predetermined fuel fill level is further based on the present and future weather forecast data and the indicated pressure in the fuel tank; and


19.	(Previously presented) The system of claim 18, wherein the controller further stores instructions in non-transitory memory that, when executed, cause the controller to:
receive a request to refuel the fuel tank;
indicate the pressure in the fuel tank; and
responsive to receiving the request to refuel the fuel tank and further responsive to the pressure in the fuel tank indicated to be at atmospheric pressure:
unlock the refueling lock,
wherein the system further comprises:
a canister vent valve, positioned between the fuel vapor storage canister and atmosphere; and
a second pressure sensor, positioned between the fuel vapor storage canister and the canister vent valve;
wherein the controller further stores instructions in non-transitory memory that, when executed, cause the controller to:
responsive to receiving the request to refuel the fuel tank:
command open the canister vent valve; and
responsive to an indication that the refueling event is complete:
command closed the canister vent valve;
monitor pressure in the fuel system and the evaporative emissions control system; and

indicate an absence of undesired evaporative emissions in the fuel system and the evaporative emissions control system responsive to a positive pressure threshold being reached under conditions where the fuel tank isolation valve is not closed, or responsive to a condition where the vehicle does not comprise a fuel tank isolation valve; and
indicate the absence of undesired evaporative emissions in the fuel system responsive to another positive pressure threshold being reached under conditions where the fuel tank isolation valve is additionally closed.

20.	(Cancelled)

21.	(Previously presented) The method of claim 10, wherein unlocking the fuel door under conditions where the fuel system is removably coupled to the evaporative emissions system includes depressurizing the fuel system to within a threshold pressure of atmospheric pressure prior to unlocking the fuel door.

22.	(Previously presented) The method of claim 11, wherein the prediction of pressure in the fuel system includes an indication of a time window where a negative pressure with respect to atmospheric pressure is predicted in the fuel system; and
further comprising delivering fuel to the fuel system during the time window. 

23.	(Previously presented) The method of claim 13, further comprising adjusting the estimated time to commence refueling based on the raising the end of the motor vehicle closest to the fuel system.

24.	(Previously presented) The method of claim 13, further comprising raising the end of the motor vehicle closest to the fuel system via an active suspension system.

25.	(Previously presented) The method of claim 13, wherein raising the end of the motor vehicle closest to the fuel system is a function of an estimated or inferred fuel vaporization rate.

26.	(Previously presented) The method of claim 11, further comprising capturing and storing fuel vapors from the fuel system in a fuel vapor storage canister;
wherein the prediction of operating conditions of the evaporative emissions system includes a prediction of a loading state of the fuel vapor storage canister, wherein the loading state is based at least in part on temperature changes of the fuel vapor storage canister.

27.	(Previously presented) The method of claim 26, further comprising adjusting the predetermined level of fuel based on the prediction of the loading state of the fuel vapor storage canister; and





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
7/28/2021